Citation Nr: 1342467	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1955 to February 1975.  

This case comes before the Board of Veterans' Appeal (Board) on appeal of a November 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit on appeal.

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2013.  A transcript of the hearing is associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's claim of entitlement to service connection for prostate cancer.  The Veteran contends that he was either exposed to herbicides while serving near the perimeter of Takhli Air Force Base (AFB) in Thailand or during one of multiple stopovers he had in the Republic of Vietnam.  

In August 2011, the RO contacted the National Personnel Records Center (NPRC) to obtain the Veteran's service personnel records.  In a response dated that same month, the NPRC indicated that there was no evidence that the Veteran was exposed to herbicides during service.  Additionally, the personnel records from his first period of service were found to be unavailable.  As such, the Board has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Since the NPRC verification dated in August 2011, the Veteran submitted some copies of personnel records, photos of him near the perimeter at Takhli AFB, and an aerial photograph of the base showing that his duty location and barracks were located close to the perimeter.  These records also show that he was stationed in Thailand between April 1965 and April 1966, and he was associated with the 6236th Combat Support Group and 355th Supply Squadron within the Air Force.  

The Veteran has testified that he noticed the lack of foliage around the base and everything seemed barren.  He also reported stopovers in Vietnam while transferring liquid oxygen.  His wife testified that she received a letter from the Veteran referencing that he had a layover in Vietnam during service.  This letter is unavailable.  

In addition, in a March 2012 deferred rating decision, the Decision Review Officer (DRO) indicated that a request should be made of the Veteran as to the dates and locations of possible exposure.  That same month, the RO only sent the Veteran a letter regarding the unavailability of his complete service personnel records.  There is no indication that any additional attempts were made to verify the Veteran's claimed herbicide exposure-including contacting the Air Force to determine any possible exposure to service members stationed at Takhli AFB during the timeframe that the Veteran was stationed there, nor were requests made to the United States Joint Services Records Research Center (JSRRC) for verification of any in-country service in the Republic of Vietnam.  

In light of the Veteran's contentions and VA's heightened duty in this matter, the Board finds that further development is necessary prior to final adjudication of this claim.  See M21-1MR IV.ii.2.C.10.b.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should request that the Veteran provide approximate dates and times during which he claims to have been in-country Vietnam.  

2.  Then, send a request to the JSRRC or any other appropriate agency for any records that would verify the Veteran's presence on the landmass of Vietnam during layovers enroute to or from Thailand.  The request must include both the 6236th Combat Support Group and the 355th Supply Squadron.  

3.  The RO/AMC should contact the JSRRC to search the records of the 6236th Combat Support Group and the 355th Supply Squadron and the Department of the Air Force to obtain records relating to the spraying of herbicides at Takhli AFB between April 1965 to April 1966 and any other service dates identified by the Veteran.

4.  Perform any additional development deemed necessary.  

5.  Then, the RO/AMC should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



